        Case: 3:20-cv-00417-JJH Doc #: 4 Filed: 09/29/20 1 of 4. PageID #: 20




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



        Milton Lee Bickham,                                       Case No. 3:20-cv-0417

                        Plaintiff

        v.                                                        MEMORANDUM OPINION
                                                                      AND ORDER

        Matthew Karpinski,

                        Defendant




                                     BACKGROUND AND HISTORY


        Pro se Plaintiff Milton Lee Bickham filed this tort action against Home Depot supervisor

Matthew Karpinski. In the Complaint, Bickham alleges Karpinski filed a criminal complaint against

him for aggravated menacing. He states that the charges were dismissed when Karpinski did not

appear in court for trial. He asserts a tort claim for false imprisonment and seeks monetary

damages.


                                        STANDARD OF REVIEW

        Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365 (1982)

(per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), I am required to dismiss an in forma pauperis

action under 28 U.S.C. ' 1915(e) if it fails to state a claim upon which relief can be granted, or if it

lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898

F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim
        Case: 3:20-cv-00417-JJH Doc #: 4 Filed: 09/29/20 2 of 4. PageID #: 21


lacks an arguable basis in law or fact when it is premised on an indisputably meritless legal theory or

when the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327. A cause of action fails to

state a claim upon which relief may be granted when it lacks “plausibility in the Complaint.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007).


        A pleading must contain a “short and plain statement of the claim showing that the pleader

is entitled to relief.” Ashcroft v. Iqbal , 556 U.S. 662, 677-78 (2009). The factual allegations in the

pleading must be sufficient to raise the right to relief above the speculative level on the assumption

that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555. The Plaintiff is not

required to include detailed factual allegations, but must provide more than “an unadorned,

the-Defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A pleading that offers

legal conclusions or a simple recitation of the elements of a cause of action will not meet this

pleading standard. Id. In reviewing a Complaint, I must construe the pleading in the light most

favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998).


                                                ANALYSIS


        Bickham fails to establish a basis for this federal Court’s jurisdiction. Federal courts are

courts of limited jurisdiction and, unlike state trial courts, they do not have general jurisdiction to

review all questions of law. See Ohio ex rel. Skaggs v. Brunner, 549 F.3d 468, 474 (6th Cir. 2008).

Instead, they have only the authority to decide cases that the Constitution and Congress have

empowered them to resolve. Id.


        Generally speaking, the Constitution and Congress have given federal courts authority to

hear a case only when diversity of citizenship exists between the parties, or when the case raises a

federal question. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). The first type of federal

jurisdiction, diversity of citizenship, is applicable to cases of sufficient value between “citizens of

different states.” 28 U.S.C. § 1332(a)(1). To establish diversity of citizenship, the Plaintiff must
                                                     2
        Case: 3:20-cv-00417-JJH Doc #: 4 Filed: 09/29/20 3 of 4. PageID #: 22


establish that he is a citizen of one state and all of the Defendants are citizens of other states. The

citizenship of a natural person equates to his domicile. Von Dunser v. Aronoff, 915 F.2d 1071, 1072

(6th Cir. 1990). The second type of federal jurisdiction relies on the presence of a federal question.

This type of jurisdiction arises where a “well-pleaded complaint establishes either that federal law

creates the cause of action or that the Plaintiff's right to relief necessarily depends on resolution of a

substantial question of federal law.” Franchise Tax Bd. v. Construction Laborers Vacation Trust, 463 U.S.

1, 27-28 (1983).


        Diversity of citizenship does not exist in this case. Bickham indicates he is a citizen of Ohio.

He lists only the address of the Toledo Home Depot for Karpinski. A plaintiff in federal court has

the burden of pleading sufficient facts to support the existence of the court’s jurisdiction.

Fed.R.Civ.P. 8. In a diversity action, the plaintiff must state the citizenship of all parties so that the

existence of complete diversity can be confirmed. Washington v. Sulzer Orthopedics, Inc., No. 03-3350,

2003 WL 22146143, at *1 (6th Cir. Sept. 16, 2003). The Complaint, as written, suggests that the

Plaintiff and Defendants are all citizens of Ohio. Federal subject matter jurisdiction cannot be based

on diversity of citizenship.


        If federal jurisdiction exists in this case, it must be based on a claimed violation of federal

law. In determining whether a claim arises under federal law, the Court looks only to the “well-

pleaded allegations of the Complaint and ignores potential defenses” Defendant may raise. Mikulski

v. Centerior Energy Corp., 501 F.3d 555, 560 (6th Cir. 2007). Although the well-pleaded-complaint rule

focuses on what Plaintiff alleges, it allows the Court to look past the words of the Complaint to

determine whether the allegations ultimately involve a federal question. Ohio ex rel. Skaggs, 549 F.3d

at 475. In addition to causes of action expressly created by federal law, federal-question jurisdiction

also reaches ostensible state-law claims that: (1) necessarily depend on a substantial and disputed

federal issue, (2) are completely preempted by federal law or (3) are truly federal-law claims in


                                                     3
         Case: 3:20-cv-00417-JJH Doc #: 4 Filed: 09/29/20 4 of 4. PageID #: 23


disguise. See Mikulski, 501 F.3d at 560; City of Warren v. City of Detroit, 495 F.3d 282, 286 (6th Cir.

2007).


         Here, Plaintiff is proceeding pro se and pro se plaintiffs enjoy the benefit of a liberal

construction of their pleadings and filings. Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir. 1999).

Indeed, this standard of liberal construction “requires active interpretation ... to construe a pro se

petition ‘to encompass any allegation stating federal relief.’” Haines, 404 U.S. at 520. Even with that

liberal construction, however, Plaintiff failed to properly identify a federal question in this case.

The only cause of action asserted against the Defendant, Karpinski, is one that arises under state tort

law. Although he mentions police misconduct in this Complaint, Karpinski is the only Defendant

and he is the supervisor of the Home Depot.


                                               CONCLUSION


         Having considered and examined the pro se Plaintiff’s pleading to determine its legal viability,

I conclude he failed to state a claim upon which relief may be granted. Therefore, Bickham’s

Motion to Proceed In Forma Pauperis (Doc. No. 2) is granted and this action is dismissed pursuant to

28 U.S.C. § 1915(e). I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith. This case is closed.


         So Ordered.




                                                           s/ Jeffrey J. Helmick
                                                           United States District Judge




                                                      4
